DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 05/02/2022 has been entered.  Claim(s) 1, 3-4, 6, 11, 13-16, and 18-22 remain pending in the application.
Claim Objections
Claim 11 is objected to because of the following informalities:  the recitation “spot welding” should be changed to “resistance spot welding”.  Appropriate correction is required.
Claim Interpretation
The examiner interprets the term “ultra high strength” in claims 1 and 11 to be met by any steel with a tensile strength of between 550-1500 MPa.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-9, and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 8-9, the examiner notes that there is not support in the specification for the forming tool to be both heated, as in claim 1, and cooled, as in claims 8-9, the specification rather recites that if the forming takes place after heating in an oven then the forming tool may be cooled [0019, instant spec].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (CN 102162574 B, machine translation referred to herein as English equivalent) herein Cheng, in view of Fan et al. (CN 102615201 B, machine translation referred to herein as English equivalent) herein Fan, as evidenced by Semiatin (Blanking of Low-Carbon Steel).
Regarding claim 1, Cheng teaches:
Producing a steel blank for automobile components/frame assembly [abstract, Cheng]
Wherein an ultra-high strength steel plate and a high strength steel plate are laser welded together to form a blank [abstract, 0005, 0013, Cheng].  The examiner notes that although Cheng does not specify that the plates used to form a blank are considered blanks, they meet the definition of a blank as evidenced by Semiatin.  Semiatin teaches that a blank is “a piece of metal designed to have a predetermined contour for subsequent forming operations” [page 144, paragraph 1, Semiatin] which the examiner submits is met by the steel plates of Cheng as after welding they are used in subsequent forming operations.  The examiner’s position is bolstered by Figure 2 of the instant application which shows both the reinforcement metal and blank as sheets/plates of metal.
Ultra-high strength steel and high strength steel have strengths of more than 1200 MPa and 300-1000 MPa respectively [0009, Cheng].  The examiner submits that either steel can be treated as a reinforcement element as both steels have strengths that overlap with the strength of the steel as instantly claimed and so can both be considered an ultra high strength steel.  The examiner notes that the overlap of the tensile strength of the steel of Cheng and the instant application is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Heat the welded blank to 920-940°C in a furnace for at least 5 minutes to fully austenitize it [0014, 0030, Cheng]
Transfer the heated blank to a pressing machine and mould it [0031-0032, Cheng]
Quench to 100-150°C in the mould wherein the martensite finish temperature is 280°C [0032] then cool to room temperature [0033, Cheng].  The examiner notes that cooling below the martensite finish temperature meets the limitation of a predetermined state [0020, instant specification]
Cheng does not specify removing the steel from the heating device, however the examiner submits that one of ordinary skill in the art would recognize this step to be inherent in process of Cheng as the blank must be removed at some point in order to use the blank.  The examiner notes that although the step of removing the blank is recited after the step of quenching, absent a specific indication of the order of performing the steps it is improper to read a specific order of steps into the method claim.  See MPEP 2111.01 (II).
Cheng does not specify performing the forming step within the heating device, however the examiner submits that this would have been obvious in view of Fan.  Fan teaches a hot stamping method [0004, Fan] wherein it is beneficial to heat the lower portion of the die and then perform forming because it allows more accurate control of the forming temperature [0007-0009, 0012, Fan].  It would have been obvious to one of ordinary skill in the art to heat the die of Cheng in the furnace along with the steel before transferring the steel to the die in order to allow for more accurate control of the forming temperature and then perform forming because it allows more accurate control of the forming temperature as taught by Fan.  Alternatively, the examiner submits that it would have been obvious to one of ordinary skill in the art that heating the steel of Fan in the mould [0007-0009, Fan] could be separated into two steps of heating the metal and die separately before transferring the metal to the die.  See MPEP 2144.04(IV)(C).
Regarding claim 6, Cheng modified by Fan teaches producing a steel for automobile components/frame assembly [abstract, Cheng], which the examiner submits can be used for a body-on-frame vehicle.
Regarding claim 7, as discussed above it would have been obvious to one of ordinary skill in the art to heat the die of Cheng in the furnace along with the steel before transferring the steel to the die in order to allow for more accurate control of the forming temperature and then perform forming because it allows more accurate control of the forming temperature as taught by Fan.
Regarding claims 8-9, as discussed above these claims are not supported.  Nevertheless, the examiner notes that if the limitations of claims 8-9 were used as opposed to the limitations of claim 1, Cheng teaches heating the welded blank to 920-940°C for at least 5 minutes to fully austenitize it [0014, 0030, Cheng], transferring the blank to a pressing machine and mould it [0031-0032, Chen], then quenching to 100-150°C in the mould [0032, Chen] where the mold is water cooled [0035, Cheng] which the examiner submits meets the limitations of cooling the formed component in the cooled forming tool.
Regarding claim 10, as discussed above Cheng modified by Fan teaches a heat treatment step that performs austenization and then performing pressing, which the examiner submits meets the limitation of forming the blank while the blank is in an austenitic condition.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (CN 102162574 B, machine translation referred to herein as English equivalent) herein Cheng, in view of Fan et al. (CN 102615201 B, machine translation referred to herein as English equivalent) herein Fan, in further view of Williams et al. (Review of resistance spot welding of steel sheets Part 1 Modeling and control of weld nugget formation) herein Williams, as evidenced by Semiatin (Blanking of Low-Carbon Steel).
Regarding claim 3, as discussed above claim 1 is unpatentable over Cheng modified by Fan.  Cheng modified by Fan does not specify performing resistance spot welding however the examiner submits that this would have been obvious in view of Williams.  Williams teaches that resistance spot welding has the advantage of the ease of which the process can be automated and robotized for high production rate operations [page 46, last paragraph, Williams].  It would have been obvious to one of ordinary skill in the art to substitute the laser welding of Cheng with the resistance spot welding of Williams as they perform the same purpose of welding and the method of Williams has the advantage of the ease of which the process can be automated and robotized for high production rate operations.  See MPEP 2144.06(II).
Claim(s) 1 and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (CN 102162574 B, machine translation referred to herein as English equivalent) herein Cheng, in view of Terziakin et al. (EP 1598129 A1) herein Terziakin, as evidenced by Semiatin (Blanking of Low-Carbon Steel).
Regarding claim 1, Cheng teaches:
Producing a steel blank for automobile components/frame assembly [abstract, Cheng]
Wherein an ultra-high strength steel plate and a high strength steel plate are laser welded together to form a blank [abstract, 0005, 0013, Cheng].  The examiner notes that although Cheng does not specify that the plates used to form a blank are considered blanks, they meet the definition of a blank as evidenced by Semiatin.  Semiatin teaches that a blank is “a piece of metal designed to have a predetermined contour for subsequent forming operations” [page 144, paragraph 1, Semiatin] which the examiner submits is met by the steel plates of Cheng as after welding they are used in subsequent forming operations.  The examiner’s position is bolstered by Figure 2 of the instant application which shows both the reinforcement metal and blank as sheets/plates of metal.
Ultra-high strength steel and high strength steel have strengths of more than 1200 MPa and 300-1000 MPa respectively [0009, Cheng].  The examiner submits that either steel can be treated as a reinforcement element as both steels have strengths that overlap with the strength of the steel as instantly claimed and so can both be considered an ultra high strength steel.  The examiner notes that the overlap of the tensile strength of the steel of Cheng and the instant application is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Heat the welded blank to 920-940°C in a furnace for at least 5 minutes to fully austenitize it [0014, 0030, Cheng]
Transfer the heated blank to a pressing machine and mould it [0031-0032, Cheng]
Quench to 100-150°C in the mould wherein the martensite finish temperature is 280°C [0032] then cool to room temperature [0033, Cheng].  The examiner notes that cooling below the martensite finish temperature meets the limitation of a predetermined state [0020, instant specification]
Cheng does not specify removing the steel from the heating device, however the examiner submits that one of ordinary skill in the art would recognize this step to be inherent in process of Cheng as the blank must be removed at some point in order to use the blank.  The examiner notes that although the step of removing the blank is recited after the step of quenching, absent a specific indication of the order of performing the steps it is improper to read a specific order of steps into the method claim.  See MPEP 2111.01 (II).
Cheng does not specify performing the forming step within the heating device, however the examiner submits that this would have been obvious in view of Terziakin.  Terziakin teaches the use of an electrical heating system that heats a workpiece during prior to die forming operations and travels with the workpiece in order to reduce total processing time [0021, Terziakin], the examiner submits that the electrical heating system can be considered a heating device and the forming operation can be considered as taking place within the heating device because the workpiece is held by the electrical heating system during forming, this is further evidenced by Figure 3 of Terziakin which shows the forming operation takes place between the electrodes used for heating.  The examiner submits it would have been obvious to one of ordinary skill in the art to use the heating device of Terziakin during the transport and forming of Cheng in order to reduce total processing time of Cheng.
Regarding claim 6, Cheng modified by Terziakin teaches producing a steel for automobile components/frame assembly [abstract, Cheng], which the examiner submits can be used for a body-on-frame vehicle.
Regarding claim 7, as discussed above it would have been obvious to one of ordinary skill in the art to heat the workpiece of Cheng using the heating device of Terziakin during the transport and forming of Cheng in order to reduce total processing time of Cheng.
Regarding claims 8-9, as discussed above these claims are not supported.  Nevertheless, the examiner notes that if the limitations of claims 8-9 were used as opposed to the limitations of claim 1, Cheng teaches heating the welded blank to 920-940°C for at least 5 minutes to fully austenitize it [0014, 0030, Cheng], transferring the blank to a pressing machine and mould it [0031-0032, Chen], then quenching to 100-150°C in the mould [0032, Chen] where the mold is water cooled [0035, Cheng] which the examiner submits meets the limitations of cooling the formed component in the cooled forming tool.
Regarding claim 10, as discussed above Cheng modified by Terziakin teaches a heat treatment step that performs austenization and then performing pressing, which the examiner submits meets the limitation of forming the blank while the blank is in an austenitic condition.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (CN 102162574 B, machine translation referred to herein as English equivalent) herein Cheng, in view of Terziakin et al. (EP 1598129 A1) herein Terziakin, in further view of Williams et al. (Review of resistance spot welding of steel sheets Part 1 Modeling and control of weld nugget formation) herein Williams, as evidenced by Semiatin (Blanking of Low-Carbon Steel).
Regarding claim 3, as discussed above claim 1 is unpatentable over Cheng modified by Terziakin.  Cheng modified by Terziakin does not specify performing resistance spot welding however the examiner submits that this would have been obvious in view of Williams.  Williams teaches that resistance spot welding has the advantage of the ease of which the process can be automated and robotized for high production rate operations [page 46, last paragraph, Williams].  It would have been obvious to one of ordinary skill in the art to substitute the laser welding of Cheng with the resistance spot welding of Williams as they perform the same purpose of welding and the method of Williams has the advantage of the ease of which the process can be automated and robotized for high production rate operations.  See MPEP 2144.06(II).
Claim(s) 11, 14-16, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (CN 102162574 B, machine translation referred to herein as English equivalent) herein Cheng, in view of Williams et al. (Review of resistance spot welding of steel sheets Part 1 Modeling and control of weld nugget formation) herein Williams, as evidenced by Semiatin (Blanking of Low-Carbon Steel).
Regarding claim 11, Cheng teaches:
Producing a steel blank for automobile components/frame assembly [abstract, Cheng]
Wherein an ultra-high strength steel plate and a high strength steel plate are laser welded together to form a blank [abstract, 0005, 0013, Cheng].  The examiner notes that although Cheng does not specify that the plates used to form a blank are considered blanks, they meet the definition of a blank as evidenced by Semiatin.  Semiatin teaches that a blank is “a piece of metal designed to have a predetermined contour for subsequent forming operations” [page 144, paragraph 1, Semiatin] which the examiner submits is met by the steel plates of Cheng as after welding they are used in subsequent forming operations.  The examiner’s position is bolstered by Figure 2 of the instant application which shows both the reinforcement metal and blank as sheets/plates of metal.
Ultra-high strength steel and high strength steel have strengths of more than 1200 MPa and 300-1000 MPa respectively [0009, Cheng].  The examiner submits that either steel can be treated as a reinforcement element as both steels have strengths that overlap with the strength of the steel as instantly claimed and so can both be considered an ultra high strength steel.  The examiner notes that the overlap of the tensile strength of the steel of Cheng and the instant application is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Heat the welded blank to 920-940°C for at least 5 minutes to fully austenitize it [0014, 0030, Cheng].  The examiner notes that the overlap of the heat treatment durations of the steel of Cheng and the instant application is prima facie evidence of obviousness.  See MPEP 2144.05(I).  The examiner notes that the heat treatment temperature range of Cheng is encompassed by the heat treatment temperature range of the instant claim and thus anticipates it. See MPEP 2131.03(II).
Transfer the heated blank to a pressing machine and mould it [0031-0032, Cheng]
Moulds the steel [0032, Cheng] which produces a desired shape [0005, Cheng]
Cool at a minimum cooling speed of 30°C/s to a 100-150°C wherein the martensite finish temperature is 280°C [0032, Cheng], the examiner notes that this gives a cooling temperature that is 130-180°C below the martensite finish temperature.  The examiner notes that the overlap of the cooling speed and temperature below the martensite finish temperature of the steel of Cheng and the instant application is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Cheng does not specify performing resistance spot welding however the examiner submits that this would have been obvious in view of Williams.  Williams teaches that resistance spot welding has the advantage of the ease of which the process can be automated and robotized for high production rate operations [page 46, last paragraph, Williams].  It would have been obvious to one of ordinary skill in the art to substitute the laser welding of Cheng with the resistance spot welding of Williams as they perform the same purpose of welding and the method of Williams has the advantage of the ease of which the process can be automated and robotized for high production rate operations.  See MPEP 2144.06(II).
Regarding claim 14, Cheng modified by Williams teaches producing a steel for automobile components/frame assembly [abstract, Cheng], which the examiner submits can be used for a body-on-frame vehicle.
Regarding claims 15-16, Cheng modified by Williams teaches at a minimum cooling speed of 30°C/s to a 100-150°C wherein the martensite finish temperature is 280°C [0032, Cheng] where the mold is water cooled [0035, Cheng] which the examiner submits meets the limitation of a cooled forming tool and cooling the steel within it.
Regarding claim 18, Cheng modified by Williams teaches that after austenitizing, quickly transfer the steel to the pressing machine and mould it [0030-0032, Cheng] which the examiner submits meets the limitation of forming the blank in an austenitic condition.
Regarding claim 20, Cheng modified by Williams teaches cooling at a minimum cooling speed of 30°C/s [0032, Cheng].  The examiner notes that the overlap of the cooling speed of the steel of Cheng and the instant application is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (CN 102162574 B, machine translation referred to herein as English equivalent) herein Cheng, in view of Williams et al. (Review of resistance spot welding of steel sheets Part 1 Modeling and control of weld nugget formation) herein Williams, in further view of Kawada et al. (JP 5251764 B2, machine translation referred to herein as English equivalent) herein Kawada, as evidenced by Semiatin (Blanking of Low-Carbon Steel).
Regarding claim 21, as discussed above claim 11 is unpatentable over Cheng modified by Williams as evidenced by Semiatin.  Cheng modified by Williams does not specify using a thickness ratio of the reinforcement element to the thickness of the blank of 1:2 or less, however the examiner submits that this step would have been obvious in view of Kawada.  Kawada teaches tailor welding blanks through welding steel sheets [page 2, Kawada] which Cheng does as well [0003, Cheng], and Kawada further teaches that by making the plate thickness of the second steel sheet larger than the thickness of the first steel sheet the energy absorption efficiency per unit mass can be increased, wherein desirably the ratio of (second sheet thickness/first sheet thickness) is more than 2.0 [page 4, paragraph 6, Kawada] which the examiner notes means a thickness ratio of the first sheet to the second sheet of 1:2 or less.  The examiner submits that it would have been obvious to one of ordinary skill in the art to use the thickness ratio of Kawada for the steel of Cheng modified by Williams in order to increase energy absorption efficiency per unit mass.  The examiner notes that the thickness ratio of Kawada is the same as the thickness ratio of the instant claim and thus anticipates it. See MPEP 2131.03(II).
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (CN 102162574 B, machine translation referred to herein as English equivalent) herein Cheng, in view of Williams et al. (Review of resistance spot welding of steel sheets Part 1 Modeling and control of weld nugget formation) herein Williams, in further view of Fan et al. (CN 102615201 B, machine translation referred to herein as English equivalent) herein Fan, as evidenced by Semiatin (Blanking of Low-Carbon Steel).
Regarding claim 22, Cheng does not specify performing the forming step within the heating device used to performing the heating step of claim 11, however the examiner submits that this step would have been obvious in view of Fan.  Fan teaches a hot stamping method [0004, Fan] wherein it is beneficial to heat the lower portion of the die and then perform forming because it allows more accurate control of the forming temperature [0007-0009, 0012, Fan].  It would have been obvious to one of ordinary skill in the art to heat the die of Cheng in the furnace along with the steel before transferring the steel to the die in order to allow for more accurate control of the forming temperature and then perform forming because it allows more accurate control of the forming temperature as taught by Fan.  Alternatively, the examiner submits that it would have been obvious to one of ordinary skill in the art that heating the steel of Fan in the mould [0007-0009, Fan] could be separated into two steps of heating the metal and die separately before transferring the metal to the die.  See MPEP 2144.04(IV)(C).
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (CN 102162574 B, machine translation referred to herein as English equivalent) herein Cheng, in view of Williams et al. (Review of resistance spot welding of steel sheets Part 1 Modeling and control of weld nugget formation) herein Williams, in further view of Terziakin et al. (EP 1598129 A1) herein Terziakin, as evidenced by Semiatin (Blanking of Low-Carbon Steel).
Regarding claim 22, Cheng does not specify performing the forming step within the heating device used to performing the heating step of claim 11, however the examiner submits that this step would have been obvious in view of Terziakin.  Terziakin teaches the use of an electrical heating system that heats a workpiece during prior to die forming operations and travels with the workpiece in order to reduce total processing time [0021, Terziakin], the examiner submits that the electrical heating system can be considered a heating device and the forming operation can be considered as taking place within the heating device because the workpiece is held by the electrical heating system during forming, this is further evidenced by Figure 3 of Terziakin which shows the forming operation takes place between the electrodes used for heating.  The examiner submits it would have been obvious to one of ordinary skill in the art to use the heating device of Terziakin during the transport and forming of Cheng in order to reduce total processing time of Cheng.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 6-11, 14-16, 18, and 20-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL XAVIER DUFFY whose telephone number is (571)272-2189. The examiner can normally be reached M-F 0800-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAXWELL XAVIER DUFFY/Examiner, Art Unit 1734                                                                                                                                                                                                        
/NICHOLAS A WANG/Primary Examiner, Art Unit 1734